Citation Nr: 0839192	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for a bilateral leg 
disability, to include shin splints and restless leg 
syndrome.

3.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the December 2005 statement of the case 
included the issue of service connection for status post 
appendectomy with resultant scar.  However, review of the 
veteran's notice of disagreement filed with the May 2004 
decision does not reflect that she appealed that issue, and 
specifically lists the issues with which she disagreed.  
Thus, the appendectomy issue was not appealed, and the Board 
lacks jurisdiction to address it.  See 38 C.F.R. §§ 20.200, 
20.201 (2008).  

The issue of entitlement to service connection for IBS is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran does not currently suffer from a bilateral 
ankle disability.

2.  The veteran does not currently suffer from a bilateral 
leg disability, to include shin splints and restless leg 
syndrome.

3.  The veteran does not currently suffer from any sleep 
disorder that has been diagnosed as being a separate and 
distinct from her symptoms of depression.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a bilateral ankle disability are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2.  The criteria for the establishment of service connection 
for a bilateral leg disability, to include shin splints and 
restless leg syndrome, are not met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  The criteria for the establishment of service connection 
for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a March 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The RO 
provided notice of the information and evidence needed to 
establish a disability rating and an effective date for the 
disabilities on appeal in a March 2006 letter.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, private treatment 
records, treatment records from Naval Hospital Camp Lejeune, 
and fee-basis VA examination reports by QTC Medical Services.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by submitting authorization 
to obtain private medical evidence and responding to notices.  
Thus, she was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting these decisions, there 
is no requirement that the evidence submitted by the veteran 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. § 1110.  Hence, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).


Bilateral Ankle Disability

The veteran contends that she is entitled to service 
connection for a bilateral ankle disability on the grounds 
that she suffered ankle sprains in service and now continues 
to experience bilateral ankle problems.

The veteran's service treatment records show that she was 
treated for a right ankle sprain with pain and swelling in 
March 1999.  In May 1999, the veteran signed a form stating 
that she had not sustained any ankle injuries during boot 
camp.  Also on this May 1999 form, she also acknowledged that 
she had received treatment for a sprained ankle during 
training, but indicated that this problem was no longer 
causing her any pain or difficulty.  In May 2002 and June 
2002, it was noted that she had full range of motion in her 
ankles.

Following discharge from service, the veteran was afforded a 
fee-basis VA examination by QTC Medical Services in April 
2004.  The veteran reported that her history of bilateral 
ankle sprains began during boot camp in February and April of 
1999, and that she sprained her ankles several times 
throughout her four-year military contract.  It was noted 
that she ambulated around the facility with no evidence of 
distress, and she used no assistive devices.  Her gait was 
normal.  Examination of the ankles revealed that their 
general appearance was normal, and range of motion measured 
20 degrees of dorsiflexion bilaterally and 45 degrees of 
plantar flexion bilaterally.  Pain, fatigue, weakness, lack 
of endurance, and incoordination were not evident during the 
examination.  In addition, there was no evidence of 
deformity, no ankylosis, no pain, and no tenderness during 
the examination of her ankles.  X-rays revealed a normal 
right ankle and a normal left ankle.  Specifically, the 
bilateral ankle X-rays showed unremarkable bones, joints, and 
soft tissues, as well as no evidence for a fracture, 
dislocation, or destructive lesion.  The examiner concluded 
that, for the claimed condition of bilateral ankle sprains, 
there was no pathology at the present time to render a 
diagnosis.

In a September 2004 private treatment record, the veteran was 
noted to have had years of ankle pain.  She was diagnosed 
with ankle pain and was referred for bilateral ankle x-rays.  
In an October 2004 treatment record from Naval Hospital Camp 
Lejeune, it was noted that the veteran had a history of ankle 
pain, but that her ankle pain was currently stable.

The Board concludes that there is no post-service medical 
evidence showing a diagnosis of a bilateral ankle disability.  
Despite the documentation that the veteran has experienced 
pain in both ankles post-service, there has never been a 
diagnosis of any disability of her ankles other than pain.  
The Board notes that pain alone without an underlying 
disorder is not a disability for which service connection may 
be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Moreover, the April 2004 X-ray studies 
revealed normal left and right ankles.  As none of the 
medical evidence indicates any current diagnosis of a 
bilateral ankle disability, there is no basis upon which to 
grant service connection for this claimed disability.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Bilateral Leg Disability

The veteran contends that she is entitled to service 
connection for a bilateral leg disability on the grounds that 
she suffered from shin splints and restless leg syndrome in 
service and now continues to experience bilateral leg 
problems.

The veteran's service treatment records show that she first 
complained of pain in her legs in September 1999.  One week 
later in September 1999, she complained of left leg 
tenderness in her medial tibia.  She was assessed with 
bilateral patellofemoral pain syndrome (PFPS) and left leg 
shin splints.  X-rays of her left tibia and fibula were noted 
to be normal at that time in September 1999.  In October 
1999, the veteran again complained of shin splint pain and 
was assessed with PFPS.  In November 1999, the veteran was 
seen on a follow-up visit for her shin splints; she was 
assessed with PFPS.  

In February 2000, it was noted that the veteran had a long 
history of shin splints; she was assessed with medial tibial 
stress syndrome, worsened by physical training.  A February 
2000 bone scan of both lower legs showed increased focal 
activity in the mid-tibial regions bilaterally; this was 
noted to be compatible with stress fractures or shin splints.  
Significantly, however, February 2000 X-rays of her shins 
were assessed as normal, with no changes since the September 
1999 X-rays.  In March 2000, shin splints were assessed.  In 
April 2000, a history of bilateral shin splints was noted; 
stretching and physical therapy exercises were prescribed.  
In May 2000, the veteran was diagnosed with bilateral shin 
splints, and light duty was prescribed, to include no 
marching or running.  In June 2000, it was noted that 
recurrent stress changes and reactions in the bilateral 
tibias were ruled out.  In July 2000, it was noted that shin 
splints had started about one year prior in boot camp; the 
veteran was instructed not to engage in running, marching, or 
prolonged standing; medial tibial stress syndrome was 
diagnosed.  In September 2000, the veteran was seen on a 
follow-up visit for her shin splints; it was noted that she 
had no pain during two of three months on limited duty.  

At an examination in October 2001, it was noted that the 
veteran had occasional leg cramps, but that they were not 
considered disabling.  In November 2001, shin splints and 
restless leg syndrome were listed as significant health 
problems in the veteran's health history.  In April 2002, it 
was noted that the veteran had had shin splints for the past 
two years and that her inner tibia were tender to pressure 
bilaterally.  In May 2002, it was documented that the veteran 
had bilateral medial calf pain when running, beginning two 
years prior; she returned to full duty one year prior; and 
she currently experienced pain nightly.  Stress fractures 
were ruled out, and possible exercise-induced compartment 
syndrome was assessed; as a result, she was prescribed light 
duty.  In June 2002, it was noted that the veteran had 
experienced bilateral shin splint pain and stress fractures 
for the past two years.  Also in June 2002, she was diagnosed 
with a stress fracture in her right fibula.  Restless leg 
syndrome was assessed in September 2002 and October 2002, and 
medication was prescribed.  A December 2002 record noted 
that, in connection with her previously diagnosed shin 
splints, the veteran still had occasional pain with prolonged 
use.  It was also noted on this December 2002 record that her 
restless leg syndrome was controlled due to medication.

Following discharge from service, private treatment record 
show that, from April 2003 through July 2003, the veteran 
complained of having restless legs and was prescribed 
medication; however, all neurological testing produced normal 
results, and no diagnosis of restless leg syndrome was 
rendered.

The veteran was afforded a fee-basis VA examination by QTC 
Medical Services in April 2004.  The veteran reported that 
her history of bilateral leg problems began during boot camp 
in February and April of 1999, when she began having pain in 
her legs which was diagnosed as shin splints, and later 
diagnosed in May 2002 as stress fractures.  The veteran 
reported that her restless leg syndrome began in May 2000.  
At this examination, she complained of sharp pain from her 
ankle to just below the knee periodically, with pain caused 
by activity and treated by physical therapy, stretching 
exercise, ice packs, ultrasound therapy, and analgesics.  She 
also described her restless leg sensations and stated that 
she had stopped using medication because it did not help with 
her symptoms.  It was noted that she ambulated around the 
facility with no evidence of distress, and she used no 
assistive devices.  Her gait was normal.  Examination of the 
tibia and fibula was normal bilaterally.  A neurological 
examination revealed that the cranial nerves II through XII 
were normal.  Examination of motor function resulted in 5/5 
in all extremities, and examination of sensory function was 
normal in all extremities.  X-rays revealed a normal right 
tibia-fibula and a normal left tibia-fibula.  Specifically, 
the bilateral tibia-fibula X-rays showed normal bones and 
unremarkable soft tissues, as well as no evidence for a 
fracture or destructive lesion.  The examiner concluded that, 
for the claimed condition of shin splints versus restless leg 
syndrome, there was no pathology to render a diagnosis.

In an August 2004 private treatment record, the veteran's 
five-year history of bilateral leg pain was noted, along with 
her history of bilateral tibia/fibula stress fractures; the 
veteran was diagnosed with bilateral leg pain, but a bone 
scan ruled out stress fractures.  In a September 2004 private 
treatment record, the veteran reported that she had restless 
leg syndrome; she was prescribed quinine sulfate, which 
treats nocturnal leg cramps.  In an October 2004 treatment 
record from Naval Hospital Camp Lejeune, it was noted that 
the veteran had a history of bilateral tibia/fibula stress 
fractures and that she still experienced pain with exercise; 
it was also noted that she had a history of restless leg 
syndrome in service; however, at present in October 2004, the 
veteran was assessed with normal bilateral tibia/fibula, and 
shin splints were noted to be stable.  In treatment records 
from Naval Hospital Camp Lejeune dated February 2005 through 
April 2005, the veteran's musculoskeletal and neurological 
systems were normal and asymptomatic.

At her fee-basis VA psychiatric examination by QTC Medical 
Services in July 2006, the veteran stated that she had some 
sleep problems with restless legs.  The examiner did not 
diagnose the veteran with any bilateral leg disability.

The Board concludes that there is no post-service medical 
evidence showing objective findings of a bilateral leg 
disability, to include shin splints and restless leg 
syndrome.  Despite the documentation that the veteran has 
experienced pain and restless leg symptoms in both legs post-
service, there has never been a confirmed diagnosis of any 
disability of her legs other than pain.  The Board notes that 
pain alone without an underlying disorder is not a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Moreover, the April 2004 X-ray studies revealed a normal left 
and right tibia and fibula.  As none of the medical evidence 
indicates any current diagnosis of a bilateral leg 
disability, there is no basis upon which to grant service 
connection for this claimed disability.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Sleep Disturbances

The veteran contends that she is entitled to service 
connection for sleep disturbances on the grounds that she 
suffered from sleep disturbances in service and now continues 
to experience such problems, possibly as secondary to 
service-connected depression.

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran's service treatment records show that the veteran 
did not have frequent trouble sleeping at the time of her 
January 1999 enlistment examination.  In May 2000, the 
veteran presented with a chief complaint of problems 
sleeping; for the past two or three months, she stated that 
she slept for only three to four hours per night due to 
increased dreaming activity, nightmares, and waking up 
multiple times during the night as a result; insomnia with 
disturbing dream activity was assessed.  The next day in May 
2000, the veteran was seen on a follow-up visit for her sleep 
disturbances; her sleep hygiene was determined to be fairly 
good; insomnia with associated disturbing dream activity was 
assessed.  In June 2001, the veteran requested a consult for 
psychotherapy and reported frequent nightmares and difficulty 
sleeping; a history of social phobia and relationship 
difficulties was noted.  In March 2002, she complained of not 
feeling rested after aggregate hours of sleep; depression and 
anxiety were assessed.  

Following discharge from service, the veteran was afforded a 
fee-basis VA examination by QTC Medical Services in April 
2004.  The veteran reported that her sleep disturbance 
occurred during three-quarters of every month.  The examiner 
concluded that, for the claimed condition of sleep 
disturbance, a diagnosis was unable to be rendered.

In a March 2005 treatment record from Naval Hospital Camp 
Lejeune, it was noted that the veteran's psychological 
symptoms included depressed mood, anxiety, and restless 
sleep.  She was assessed with depression, characterized by 
recurrent depressive symptoms with mood disturbance, sleep 
disturbance, stress, and anxiety.

The Board concludes that there is no post-service medical 
evidence showing a diagnosis of a sleep disorder as being a 
separate and distinct disability from 
her symptoms of depression.  Despite the documentation that 
the veteran has experienced some symptoms of sleep 
disturbance post-service, there has not 
been a confirmed diagnosis of any particular sleep disorder 
following service.  Rather, the veteran has been diagnosed 
with depression, and sleep disturbance has been documented as 
merely a symptom of that depression, for which she already 
receives compensation.  As the preponderance of the medical 
evidence fails to indicate any current diagnosed sleep 
disorder, there is no basis upon which to grant service 
connection for this claimed disability.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.

Entitlement to service connection for a bilateral leg 
disability, to include shin splints and restless leg 
syndrome, is denied.

Entitlement to service connection for a sleep disorder is 
denied.


REMAND

The veteran also claims entitlement to service connection for 
IBS on the grounds that she was diagnosed with this condition 
prior to service, that IBS was aggravated in service, and 
that she now continues to suffer from IBS.

The veteran's January 1999 enlistment examination shows that 
all of her body systems were normal upon entry into active 
service, and the veteran reported at that time that she had 
no history of frequent indigestion, stomach trouble, or 
rectal diseases.

The veteran's service treatment records show that she did 
seek treatment for stomach problems in service.  In June 
2000, she complained of a two-day history of diarrhea and 
stomach pain; viral gastroenteritis was assessed.  In August 
2000, the veteran reported having had diarrhea for three 
days, but with no stomach pain or cramping; she was assessed 
with loose stool not otherwise specified.  In January 2001, 
she reported having no abnormal bowel movements while being 
assessed for a different illness.  In February 2001, she 
presented with a five-day history of abdominal cramps and 
pain associated with "black" stool and constipation; a 
diagnosis of symptomatic gastroesophageal reflux disease 
(GERD) versus irritable bowel was rendered, and treatment (to 
include medication and restricted diet) was prescribed.  One 
week later in February 2001, it was noted that she had had no 
severe diarrhea within the last six months.  In January 2002, 
she sought treatment for stomach cramps and lower abdominal 
bloating, along with sharp pains every few hours; she 
reported that this stomach pain with muscle spasms had been 
going on for nine years, but had been getting worse over the 
previous two months; she was assessed with IBS and prescribed 
medication.  Five days later in January 2002, the veteran 
noted that she did not have stomach pain or cramps on a 
health record associated with her birth control Depo-Provera.  
In February 2002, the veteran was seen on a follow-up visit 
for her IBS; on that occasion, she reported a sensation of 
fullness in her stomach, along with some cramping; she again 
stated that she had had stomach pain for years and always 
felt bloated; she denied symptoms of vomiting and diarrhea; 
IBS was assessed and medication was continued.  In March 
2002, June 2002, and September 2002, the veteran noted that 
she did not have stomach pain or cramps on a health record 
associated with her birth control Depo-Provera.  On an 
undated DD Form 2766, the veteran listed IBS as a chronic 
illness.  A December 2002 record noted that IBS was diagnosed 
in February 2002 and was controlled with medication.

On the fee-basis VA examination in April 2004, the veteran 
reported that she was first diagnosed with IBS in 1993, prior 
to enlistment in service.  At this examination, she 
complained of constant bloating, as well as constipation, 
diarrhea, and periodic abdominal pain.  She reported that she 
had stopped taking her medication because it made her feel 
tired too frequently.  Examination of the abdomen was normal 
except for slight hyperactivity.  The examiner concluded 
that, for the claimed condition of IBS, there was no 
pathology to render a diagnosis.

In an August 2004 private treatment record, the veteran was 
noted to have had a history of IBS, treated with over-the-
counter medication, but a gastrointestinal examination at 
that time was negative for any abnormalities.  In an October 
2004 treatment record from Naval Hospital Camp Lejeune, it 
was noted that the veteran had a history of IBS, but that her 
IBS was stable at the current time.  In treatment records 
from Naval Hospital Camp Lejeune dated February 2005 through 
April 2005, the veteran's gastrointestinal system was normal 
and asymptomatic.

The Board notes that the veteran apparently had a diagnosis 
of IBS after service, although it is unclear whether such was 
based only on history rather than actual examination 
findings.  Moreover, it appears that the condition existed 
prior to service, and there is no opinion addressing whether 
the condition underwent a permanent increase in the 
underlying disorder during service.  Thus, another VA 
examination, with claims file review, is necessary prior to a 
decision on the claim.  

In addition, the veteran should be asked to submit medical 
records or release forms for the medical personnel who 
diagnosed her with IBS prior to service.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action.  

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated the veteran for 
irritable bowel syndrome prior to and 
since her military service.  After 
securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  The veteran should thereafter be 
afforded a VA intestine examination to 
determine whether the veteran currently 
suffers from irritable bowel syndrome and 
if so, whether such disorder is related 
to service.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests and 
studies are to be performed.  A rationale 
should be provided for all opinions 
expressed.

Specifically, following review of the 
claims file and examination of the 
veteran, the examiner should indicate 
whether the veteran currently suffers 
from irritable bowel syndrome.  If so, 
the examiner should provide an opinion as 
to (1) whether the disorder clearly 
existed prior to the veteran's enlistment 
on active duty; and if so (2) whether the 
irritable bowel syndrome was permanently 
worsened beyond the normal progress of 
the disorder by her military service.  If 
the examiner finds that the disorder did 
not clearly exist prior to service, then 
he/she should provide an opinion as to 
whether the current irritable bowel 
syndrome is related to the disorder 
treated during service.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


